Exhibit 10.5

 

GUARANTEE

 

GUARANTY given by Maury Taylor II the undersigned, to induce the acceptance of
the attached Promissory Note, dated January 25, 2006, of the same date, by Adron
Holding, LLC.

 

1. Obligation. In consideration of the advancement of funds paid by Adron
Holdings, LLC for the Promissory Note (“Note”), the undersigned hereby
unconditionally guarantees to Adron Holdings, LLC, its successors and assigns,
and to every subsequent holder of the Note, that an amount of one half of the
sum stated therein to be payable on the Note (which shall not exceed Thirteen
Thousand Five Hundred Dollars ($13,500.00), shall be promptly paid in full. This
guarantee shall apply to all payments due on the Note, up to the specified
amount, in accordance with the terms thereof, whether at maturity, by
acceleration or otherwise, and, in case of any extension of time of payment or
renewal, in whole or in part, all sums shall be promptly paid when due according
to such extension or extensions, renewal or renewals.

 

2. Consent. The undersigned hereby consents that at any time, without notice to
the undersigned, payment of any sums payable on the Note may be extended or the
Note may be renewed in whole or in part and that any of the acts mentioned in
the Note may be done, without affecting the liability of the undersigned.

 

3. Waiver. The undersigned hereby waives presentment, demand for payment by the
maker or anyone else, protest and notice of nonpayment, dishonor or protest of
the Note, and all other notices and demands.

 

 

Date:

1/30/06

 

 

/s/ Maury Taylor II

 

 

 

 

 

Maury Taylor II

 

--------------------------------------------------------------------------------